Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 1 of 32




                            UN ITED STATES DISTRIW CO URT

                                      FO RTHE

                           SO UTHERN D ISTRIW O F FLO RIDA

                        Case No:                             CV/CR
                                                (Judge'sLastName/Magistrate's LastName)

                                                                                Case No.:

   JoelA.Horta Suarez;

   (Plaintiff)


   Vs.




   M ultiple Parties;

   (Defendants)



                                                      JuryTrial:(checkone) X Yes          No
    CO M PG INT IN A W IO N FO R RELIEF FRO M EM PLO YM ENT DISCRIM INATIO N

                 UNDER USCIVILRIGHTSAW AND LAW S(42 U.5.C.).
  Com plaintin Action forRelieffrom Em ploym entDiscrim ination underUS Civil

  RightsActand Laws(42U.S.C.);againstM ultiple Parties.
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 2 of 32




  JoelA .Hon u W severulPanies in Em ploym ent Discrim ination Action.

     1) IBM .JoelA.HortaUsIBM EmploymentDiscrim ination.

     2) UM .)oeIA.Horta FsUniversityofMiami(UM).
     3) BloombergInc;Bloom bergLP.JoelA.Horta7.
                                              :Bloom berglnc.Bloom berg

        LP.

     4) CapitalOne.JoelA.Horta 7.
                                sCapitalOne.

     5) Twitter.JoelA.Hortu FsTwitter.

     6) W inancialcareers.JoelA.HortaUsEFinancialcareers.

     7)JobSearchDigest.JoelA.Horta FsJobSearchDigest.
     8) TheLadders.loelA.Horta FsTheLadders(hdps.//www.theladders.com/).

     9) BTIG.JoelA.Horta FsBTIG.

     10)      JP M organ Chase loelA.Horta VSJP M organ Chase.

              BankOfAm erica.loelA.Horta 7.:BankofAmerica.(SeveralRequests

        forcreditandloan Products,Prim ebrokerage,andsecuritiesservices

        Denied).Backin2018again,ApplicationforemploymenttoBankof

        Am erica withoutsuccess.

     12)      M organ Stanley.JoelA.Horta 7.
                                           :M organ Stanley.

     13)      Goldm an Sachs.JoelA .Horta Us Goldm an Sachs.

     14)      Creditsuisse.JoelA.Horta 7.
                                        :Creditsuisse.
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 3 of 32




     15)     UBS.JoelA.H orta 7.
                               :UBS.

     16)     Citibank,Citigroup.JoelA.Horta U.
                                             çCitigroup.

     17)     JoelA .Sortc H United states USAJO M .

        (https://www.usaiobs.qov/).USAJOBSisJOpensinJ UnitedstatesOy ce

        ofpersonnelM anagem entwebsite.

     18)     Jackson HeaIth System .JoelA.Horta Vslackson Health System .

     19)      BaptistHeaIth.Joela.Horta 7.
                                         sBaptistHealth.

        (https.//baptlYtheqlth.net/en/about-baptlYt-heqlth#).

     20)      Linkedln.JoelA.Horta FsLinkedln.Applications to severalCom panies

        via the Com panylob Search Engine;Butalso Applicationsto the Com pany

        ltse; TheJobSelection ProcessoftheCompanyastoM yEmployment

        ApplicationsNotSubjectto a ClearAnalysis.42 US Code.

     21)      Indeed.JoelA.Horta 7.
                                  :Indeed.

     22)      M anyOtherFinanceCareersspeckiclobSearchEngines,suchasDay

        Tradersjobs,and others.

     23)      ApplicationsforEmploym entW eresubmittedAlso toBerkshire
        Hathaw uyaround 2016-2017 w ithoutqnsw ers.severulO thers P/rNes

        D rh as Boston Consulting Groups,and M any O therFinancial and

        technology Com puniesDuring2017 Feln
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 4 of 32




    24)      Betw een 2014 and 2018AIso com pleted Em ploym entApplications

       w ith A T& L A.
                     s w ellas Business ServicesProposals withoutsuccess.

    25)      From 2016 to 2018.Com pletedseveralEm ploym entApplicationsvia

       ProlobNetworkjobengine:<suppon+alens@ projobnetwork.com >.
       ProjobN etw ork.10451Tw in RiversRd #279.Colum bia,M D 21044

     26)     ACLU.12/26/2017.DirectRequestforAssistuncewithLegul

       coverageJnd ThereforeConstitutionulRightsWithoutsuccess.

       spec@ callyin2017VisitedAa uBostonOFfcePersonally.Nosuccess.

     27)     Boston PublicLibrary.10/20/2017.JoelA.Horta 7.
                                                          çBostonPublic

        Library.




     28)     CM E Group.JoelA.Horta 7.
                                     :CM E Group.

     29)     Nasdaq.JoelA.Horta U.
                                 çNasdaq.

     30)     Am azon.loelA.Horta VsAm azon.

     31)      YouTubeloelA.Horta 7.
                                  :YouTube.(Around2016-2017).

     32)      Google.JoelA.Horta 7.
                                  :Google.

     33)      Facebook.JoelA.Horta 7.:Facebook.

     34)      BostonM edicalCenter(BM Q .JoelA.Horta 7:BM C.(2017).
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 5 of 32




    35)       Boston University(BU)SchoolofM edicine.(SecurityOfficerIncident;

       SuspectDiscrim ination).(2017).SeveralApplicationsFrom Research
       technician,to DentalM edicine Schoolsterilization Assistant,to Grant

       M anager,to Program m erAnalyst,W eb Developer...andso On.




     36)       HarvardUniversity.ComputerscienceCollege.(2017).ProbablyHU

       SchoolofM edicineasW ell.

     J7)       From 2017 to zol8 subm iRedseverallobsApplicationsthrough

       AngeltistW ebsiteto severalstartupsCompanies.

     38)       New York-presbyterian,N YP Colum biaAm bulatory Care Netw ork.

        12/26/2017.Via
        hRos://nvp.icim s.com/icim sz/?r=M A86ll701&contadId=7747320&pid=17

        &hashed=1111584268




     39)       M ayoClinic.ClinicalResearchCoordinatorgzszoBR.On01/22/2018.

     40)       2018.AfterReturningfrom Boston,MA,Submittedseveral
        Em ploym entApplicationsto Severalcom paniesin Orlando Florida.They

          lncludeM any Retailersin Fashion and M alls,Som eHealthcare

          Organizations,and Hospitality and Disney Com panies.A lso,A pplfcltfoY
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 6 of 32




       wereSubmitted toInternationalPlrê/elsuchJ&IM F,andBnnkof

       switzerland.

     41)     NYU SchoolofM edicine.(20182.

     42)     ITG (Investm entTechnologyGroup).(20182.JoelA.Horta 7.sITG.

     43)     Dowlones(Via
        httns.
             '
             //newscorn.icim s.com/icim s2/?r=F328607680&contactld=1890863&o

        id=77&hashed=1111584084 W ebsite).02/07/2018.

     44)     New York Public Library.JoelA.Horta Fs New York PublicLibrary.

        04/07/2018.ApplicationVia
        haps://nvpl.icims.com/icimsz/servlet/icimsz/module=Root&adion=rem ove

        Em aiI& kev=1CE8275548& contactId=2350308& pid=17& 1,a.
                                                              s1,ed=-470855857

        W ebsite.VariousApplications.

     45)      Sofi.JoelA.HortaVssofi.(LessM atureCaseiAnStartup and

        Competitor).02/10/2018.
        https.
             '//app.jobvitq.com/admin/infp/linkïxpirqd.html/urlïld=gbs6bs66sûqf

        41b48652bdec2aebca6d7e9a7e2aefce1d0e64179cb59b1c3600

        https://app.iobvite.com/admin/info/linkExpired.htm l/urlEld=f67zzaefleee

        2b36876bb5fec6f319397e9q7e2qqfce340eV 379cb59b1ç360q
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 7 of 32




       https.
            '//app.iobvitq.com/lpqin/ivloqin.aspx?Returnurl=https%3a%zf%zfapp.

       iobvite.com %zfprofile%zfpreferences.aspx



    46)      StackOverflow.JoelA.HortaUsStackOverflow.02/20/2018.

     47)     W almart.JoelA.Horta FsWalmart.02/20/2018.

     48)     Target.JoelA.Horta FsFlrget.03/2018.

     49)     Sw isscom and Other InternationalCom paniesm ostly Via Xing

        Website.02/20/2018.

     50)     New YorkTim es.JoelA.Horta FsFheNew YorkTimes.(2018)

     51)     CondéNast(Vogue).JoelA.HortaFsCondéNast(Vogue).Various

        Applicationsonandaround04/06/2018.

     52)      2018.SubmittedseverallAndIReallyM eanSeveral,Hundredsof

        them)EmploymentApplicationstoSeveralCompaniesinNew York.lUsed
        GlassdoorEm ploym entsearch Engine,Linkedln,Dice,Sturtup New York,

        Builtin NYC,CareerBuilder,Ziprecruiter,andOtherNew YorkStateSpecfic
        Job Search Engines.They lnclude M any Retailersin Fashion and M alls,Som e

        Healthcare Organizations,and Technologyand FinancialCom panies.

        Am ong them CapitalOne,WellsFargo(AlthoughSubjecttoSom e

        CompletionRequirem ents),andBankofAmerica.
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 8 of 32




    53)       TECH SEM TED CO M PA N IES.

    54)       M icrosoftJoelA.HortaFsMicrosoft

    55)       HP.JoelA.Horta Fs HP.

    56)        Instagram .loelA.Ys Instagram .

    57)        M onster.loelA.Horta FsM onster.

     58)       Starbucks.joelA.HortaFsStarbucks.01/17/2018.TheOnelocated

        atMALLOFM ILLENIA,inOrlandoFlorida.On01/17/2018.ButTherem ight

        be otherApplications Online to the com pany.ButM aybe a tightercase.

     59)       W ellsFargo.joelA.HortaFsW ellsFargo.01/17/2018.JobOpening:

        5372865-Equ* ResearchAssociateAnalyst
               Around2017to2018 Trulin andAirbnb Jre OtherCom punieswhkh
     60)
        wereReuchedforlobsApplfclNonsorBusinessProposuls.

     61)       Glassdoor.joelA.Horta FsGlassdoor.(2018).Applicationstoseveral
          Com panies via the Com panylob Search Engine;Butalso Applications to the

          Companyltsek.ThelobSelectionProcessoftheCompanyastoM y
          EmploymentApplicationsNotsubjectto a ClearAnalysis.42 US Code.

      62)
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 9 of 32




      1. Cert/fclêfœ andClosinq.OATH:
 Underpenaltiesofperjury#/r/?/.
                              sSupplementalDocumentisfound tobefrivolous

 ormadein badfaith,IcertlythatIunderstandthecontentsoftheforegoing

 Docum entthatthefactscontainedinthedocumentaretrueandcorrect,andthat
 Ihaveareasonablebeliefthatthedocum entistim elyfiled.UnderFederalRuleof

 CivilProcedure11,bysigningbelow,Icertvytothebestofmyknowledge,

 information,undbeliefthatthisdocument:(1)isnotbeingpresentedforan
  im properpurpose,such asto harass,cause unnecessary delay,orneedlessly

  increasethecostofIitigation;(2)issupportedbyexistingIaw orbyJnonfrivolous

  urgum entforextending,modfying,orreversingexistingIaw;(3)thefactual

  contentionshaveevidentiarysuppofor,fspeckicallysoidentkied,willIikelyhave

  evidentiarysupportafterareasonableopportunityforfurtherinvestigationor

  discovery;and(4)thedocumentotherwisecomplieswith therequirementsofRule

  11.
  .




  Icertkythatthisdocumentdoesnotduplicatepreviousdocumentsthathavebeen

  disposedofbythecourt.lfurthercertkythutlunderstandEnglishandhaveread

  theforegoingdocum ent.
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 10 of 32




    A. siqnatureofAttorneyorunrepresentedpurty.
 IagreetoprovidetheClerk'sOfficewith anychongestomyaddresswhere

  case-relatedpapersmaybeserved.Iunderstandthatmyfailuretokeepa current

  addressonfile with theClerk'sOffcemayresultin thedismissulofmycase.


                                                                            Date:        09/09/2021

                                    signaturJ.
                                        -    7
                                               Atto neyorunrepresentedparty
                                                î.. '   1 4
                                                        .

                                                        î'. .   ...
                                                                              joelA Hon asuarez
                                                                                     .

                                            -
                                                        -yF .                       (PrintedNam e)
                                                                k
                                                                POBOX 145055.M iam i,Florido.

                                                                                             33134.

                                                                                           (Address)

                                                                      hortasuarezioela@ qm ail.com

                                                                                    (E-mailAddress)
                                                                                     786-530-2082.

                                                                               (TelephoneNumber)
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 11 of 32




   PLA INTIFF SCASE IN ITIATIO N

                                                     Nam e:    JoelA.Horta Suarez

                                   Address) POBOX 145055.M iam iFL.33134

                                   Telephone N um ber: 786-530-2086

                                   Em ailAdress:hortasuarezioela@ gm ailmcom

                                   Signature:



     CO M PG INTIN AG IO N FO R RELIEF FRO M EM PLOYM ENT DISCRIM INATIO N

                 UNDER USCIVILRIGHTSAW AND LAW S(42 U.S.C.).


     The PartiestoThisCom plaint:

     1. Petitioner,Plaintif :

     Nam e:loelA.Horta Suarez.

     Address:POBOX 145055.M iam i,FL,33134.Plaintiffinthisaction      .




     Cityand County:M iam i,Dade County.

     State and Zip Code:Florida.33134.

     Telephone Num ber:786-530-2082.

     Em ailAddress:horypsuarqzioela@ gm ail.com .
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 12 of 32




      2. Defendants:

  This in an action for Extraordinary Relieffrom Em ploym ent Discrim ination in a
  Com plex Setting involving M ultiples Partiesthat have unduly interfered w ith
   Petitioner'sState and FederalConstitutionalRights, State and FederalLaw
  Protectionsand Guarantees,ConduciveofEconom icand FinancialHarm s, undue
  Taking ofProperty,and Socialand FinancialDisability and risking Harm beyond
  Reparation;underUS CivilRightsActand 42 U.S. C..

  Petitioner includesw ith the initialpetition, pleading,orcom plaint,a list ofParties
  in fact,orprospective partiesto the action. Therefore,no parties are nam ed in
  the follow ing sections ofthis docum ent.

     Defendant1:

     Nam e:

     LocalA ddress:

     City and County:

     State and Zip Code:

     Telephone N um ber:

     Em ailA dress:

     W ebsite(LocaI):
     W ebsite(M ain):


     Defendant2:
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 13 of 32




     N am e:

     A ddress:

     Cityand County:

     R ate and Zip Code:

     Telephone N um ber:

     Em ailAdress:

     W ebsite:

     W ebsite:

     W ebsite:

      Defendant3:

      Nam e:

      LocalAddress:

     City and County:

     State and Zip Code:

      M ainCorporateAddress:

     Cityand County:

     State and Zip Code:

     Telephone N um ber:

      Em ailA dress:
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 14 of 32




     W ebsite(LocaI):
     W ebsite(M ain):


     Defendant4:

     Nam e:

     Address:

     Cityand County:

     State and Zip Code:

     Telephone Num ber:

     Em ailAdress:



      Defendant5:

      3. Place of Em ploym ent.


   (3.1)Sincetheactionclaimsrelateto discrim inatorypracticesinthe hiring

   process(failureto hire);additionally,theexplanationaboveastothe numbersof
   parties,Petitioner w illnot include a place ofem ploym entin this Petition.


      4. Basisforlurisdiction:Federalcourtsarecourtsoflim ited jurisdiction

         (lim ited power).Generally,onlytwotypesofcasescan be heardinfederal
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 15 of 32




         court:cases involving a federalquestion and cases involving diversity of

         citizenship ofthe parties.Under28 U.S.C.9 1331,acase arising underthe

         United States Constitution orfederalIaw sortreaties is a federalquestion

         case.Under28 U.S.C.ï 1332,acase in w hich a citizen ofone State suesa

         citizen ofanotherState ornation and the am ountatstake is m ore than

         $75,000isadiversityofcitizenshipcase.Inadiversityofcitizenship case,
         no defendantm ay be a citizen ofthe sam e State as any plaintiff.


   W hatisthebasisforfederalcourtjurisdiction?(Checkallthatapply)

     X   Federalquestion.

          Diversity ofcitizenship.


   A)-IftheBasisforlurisdictionIsa FederalQuestion

   Listthespecificfederalstatutes,federaltreaties,and/orprovisionsofthe United

   States Constitution thatare at issue in this case:


   Thisactionisbroughtfordiscriminationinemploymentpursuantto(checkall

   thatapply):

     X Title VlIofthe CivilRightsActof1964,ascodified,42 U.S.C.jj 2000eto

   2000e-17(race,color,gender,religion,nationalorigin).
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 16 of 32




    X Age Discrim ination in Em ploym entActof1967,ascodified,29 U.S.C.jj621

  to 634.


       Am ericansw ith Disabilities Actof1990,ascodified,42 U.S.C.jj 12112to

  12117.


       Otherfederallaw (specifythefederalIaw):

       Relevantstate law (specify,ifknown):

       Relevantcityorcountylaw (specify,ifknown):




   B)-IftheBasisforlurisdictionIsDiversiW ofCitizenship:

   (I) Petitionerts),Plaintiffts):

     A)lftheplaintiffisanindividual:PetitionerJoelA.Hortaisacitizenofthe US

        State ofFlorida.

     B)lftheplaintiffisacorporation:N/A.

   (11) Defendants:

     (AlDefendant1:
     A)lfthedefendantisan individual:

      B) Ifthedefendantisacorporation:
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 17 of 32




     C)Other:

     D)...
     (BlDefendant2:
     A)Ifthedefendantisanindividual:
     B) IftheDefendantisaCorporation:
     C) Other:
     D)...
     (C)Defendant3:
     A)Ifthedefendantisanindividual:
     B) lfthe DefendantisCorporation:
     C) Other:
     D)...
     (DlDefendant4:
     A)IftheDefendantisanindividual:
     B) IftheDefendantisaCorporation:
     C)Other:
     D)
     (E).



  (111) Jurisdiction:
      a)JurisdictionisconferredupontheUSDistrictCourtSDFL(Southern District

          ofFloridaequivalentto:SDFL),under28U.S.Codej 1331-Federal

          question.
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 18 of 32




     b)42U.S.Code92000e-5-Enforcementprovisions;(f)(3).

     c) 28 U.S.Code j1343-Civilrightsandelective franchise.

     d)28U.S.Code j1369-M ultiparty,m ulti-forum jurisdiction.

     e)JurisdictionisconferredupontheUSDistrictCourtSDFLunderthe Florida
        Constitution by Article lsections 2,4,6,9,12,and 16.

     f) JurisdictionisconferredupontheUSCourtsDFl-under28U.S.Codej2201
        -   Creation ofremedy;28 U.S.Code j 2202.Furtherrelief;and Florida

        StatutesTitle VIsection 86.olllurisdiction oftrialcourt,and 86.061

        Supplem entalrelief;to declare rights,status,and otherequitable orlegal

        relations w hetherornotfurtherrelief is orcould be claim ed;on the

        existence,ornonexistenceof:(1)Ofanyim munity,power,privilege,or

        right;or(2)Ofanyactuponwhichtheexistence ornonexistence ofsuch
        im m unity,pow er,privilege,orrightdoes orm ay exist.Claim s underthe US

        and FloridaState Constitutions and law sare m aintained m eriting request

        forexpedited consideration.And also,to grantfurtherand necessary relief

        basedonadeclaratoryjudgmentwhenproper.

      g)JurisdictionisconferredupontheUSDistrictCourtSouthernDistrictof

        Florida,underthe FourthAm endm ent,since actionsam ountingto undue

        seizureofproperty,andIife,may reasonablyinvolvethejurisdictional
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 19 of 32




           pow ersofthe Courtforthe issuance ofw ritsofmandam usand quo

        w arrantoto US officersand Agencies,forexecution andenforcem entofUS

           Constitution guaranteesand FederalLaw s.

     h)Jurisdiction isconferredupontheUS DistrictCourtSDFL,undertheEighth
           Am endm ent,since actionsam ounting to excessive fines,prohibited under

           the m entioned constitutionaland Iaw provisions,m ay reasonably involve

           thejurisdictionalpowersofthe Courtforthe issuance ofwritsof

           m andam us and quo w arranto to US officersand Agencies,forthe execution

           and enforcem entofUS Constitution guaranteesand FederalLaw sto relief a

           party from undue treatm ent.

      i) JurisdictionisconferredupontheUSDistrictCourtSDFLsinceamongthe
           claim s asserted are included undue constraintsto liberty and constitutional

           guarantees,econom icharmsand potentialdisability,am ounting to

           constructive entrapm ent,and undue seizure ofproperty and life.The

           action m ay reasonably invoke the US DistrictCourtsDFLlurisdictional

           powersin the declaration and adjudication ofrightssoundingin
           equivalence w ith the issuance ofw ritsofhabeas corpusreturnable before

           the Courtoranyjustice,oranyjudgethereof.

      j)
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 20 of 32




  (IV) TheAmountinControversy:$8,500,000.00.

      This is an action underUS Em ploym ent Discrim ination Law sand CivilRights

      Law s.


      DirectlyquantifiableclaimsfordamagesagainstaIIthepartiesjointlyIiable

      to the action,under42 U.S.Code : lg8la-Dam agesin casesofintentional

      discrim ination in em ploym entintlude:


    (i) $2,000,* 0.* :Earninglossesduetothediscrim inatoryemployment

         practices;takingaveragesofexpected salariesduringyearswithininjury

         period.

   (ii) $1,000,œ 0.œ :Compensatorydamages,including,butnotIimited to,
         dam agesform entalanguish,Ioss ofdignity,and any otherintangible

         injuriessuch asdisability,harm to socialconsortium and reputation,

         hom elessness;and

   (iii) $5,500,000.00:Punitivedamages.
   In relation w ith Defendants'actions w ith totaldisregard to equalem ploym ent

   opportunity practices,intentionaldiscrim ination,oractionscausing disparate

   im pact Plaintiffalleges thatproperattention should be given to the nature of

   activities and the presence ofm ultiple parties.
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 21 of 32




  Indirectclaimsfordam agesinclude:


   (i) PersonallnjuryandDisabilityno matterhow temporary,facilitated byaIIof
        the actions pleaded orthat w illbe pleaded;condition precedent.

   (ii) UndueconstraintinindividualIibertyandconstitutionalguaranteesunder

        Florida and US Constitutions and Law s.

  (iii) M entalPainandEmotionalandFinancialDistress.

  (iv) Homelessness.

   (v) AbridgementoflntellectualExpectations.

  (vi) LossofenjoymentofIife.

  (vii) Harmsto Familyprospectsending indivorce.Harm to othersformsofsocial
        consortium such asfriendships.

 (viii) Harmsto reputation.

     Furtherproceedings,associated orrelated to thisaction,and eventually even

     independent pending litigation by plaintiff,w illshow a com plex pattern of

     num erous parties,private corporateand public officials,engrained behind

     constitutionalwrongs,Disabling Injuries,Crim inalW rongs,and ComplexTorts,

      Ieadingto majorpersonalandeconom icsinjuries.

   (V) StatementofClaim :
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 22 of 32




     (1)JoelA.HortaSuarez,Plaintiffand Petitioner,inthisactionforrelieffrom
        em ploym entdiscrim ination practicesagainst m ultiple parties,underFlorida

        and US Constitution and CivilRights Law s;alleges asfactspresented for

        obtaining the requested relief,necessary to understand the issue presented

        by the action,and the transactions from w hich relief is requested as

        follow s:

    (i) JoelA HortaSuarez,Plaintiffinthisaction,hasengaged inseveralattem pts
        forestablishing com m ercial,business and em ploym entrelationships w ith

        the m ultiple parties nam ed as defendantsin this action.

   (ii) From year2011to2018,JoelA.Horta,plaintiff,subm itted several
        applications forem ploym entto each ofthe m ultiple parties nam ed as

        Defendantsto this action.Som e ofthe applications w ere subm itted directly

        onthe Defendants'(multipleparties)website forentry-levelormid-level
        positions in Software Developm ent,Quantitative FinanceTrade and Sales

        orResearch,Portfolio M anagem ent,Healthcare Research,Business

        Developm entO fficerpositions.O therlob Search Engine Platform sw ere

        also used,m ostly Linkedln,E-FinancialCareers,Dice,Glassdoor,M onster,

         Hedge FundJobs,The Ladder,Indeed,Zip-Recruiter,Career-Builder,Angel-

         List,USA-Jobs.Plaintiff,in som e occasions,received em ailconfirm ations
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 23 of 32




        regardingthejobs'application process;from companiestowherethe

        em ploym ent applications had been subm itted;som e ofthem stating the

        rejectionnotice.Althoughatthispointdatafrom theapplicationsviathe

        companies'websitesorthe mentionedjobapplicationenginessuchas
        Linkedln is notavailable,itcan be m ade readily available by the exercise of

        dueproceedingsand thecourtjurisdictionalpowersexercisein obtaining

        discovery ofelectronically stored inform ation.

  (iii) Taking inconsiderationthefactsalleged byplaintiff,the num berof

        defendantsparties,again included in an attached listto the com plaint,and

        the factofseveralapplicationssubm itted to each ofthe parties in m ost

        cases;a prim a facie case ofem ploym entdiscrim ination can be established;

        inthe plaintiff'scasewithimm igrant(Cuban)origin,and blackrace.

  (iv) Theelementsofthedecision-makingprocessofthe wholegroupofthe
        severalDefendants included in attached Iist,as fordeterm ination oftheir

        em ploym entpractices and process analysis,in plaintiff'scase undera

        rationalbasistest,interm ediate scrutiny test,and undera strict scrutiny

        test and narrow tailored construction,are either prim a facie evidence of

        intentionaldiscrim ination,actions w ith reckless disregard forequal

        em ploym entopportunitiesIaw s,otherw ise no allegations by Defendants
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 24 of 32




        can proofthattheir em ploym entpracticesor process,did notordo not

        produce disparate im pactto Plaintiff;Disparate lm pactestablished.There

        is no rationalstatem ent offactsthatcan dem onstrate that Defendants,as

        applied to thiscase,did notdiscrim inate against plaintiff,orthattheir

        actions related to em ploym entpractices,did notcause disparate im pacton

        Plaintiff.

   (v) TheactionsoromissionsofDefendantsto thisaction areinclear

        connection w ith plaintiff,and are prim a facie show ingofunfair,intentional

        discrim inatory,ordisparate im pacteffect practices in the course of

        em ploym ent;and a directcause ofplaintiffinjuries.

  (vi) TheactionsoftheseveralDefendantstothisactionviolate USCivilRights

        Law s:42 U.S.C.sections:1981.Equalrightsunderthe Iaw;2000* 2-

        Unlaw fulem ploym ent practices;2000e-3.Otherunlaw fulem ploym ent

        practices;2000* 5 -Enforcem entprovisions.

  (vii) TheactionsoftheseveralDefendantspartiesto thisaction inclear

        connection w ith plaintiffviolate FloridaState Constitution Article Isections

        2,4,6,9,and 16.

 (viii) AsadirectresultoftheseveralDefendantstothisaction unlawful
        em ploym entpractices,declared unlaw fulbecause ofits disparate im pact
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 25 of 32




        42 U.S.C.1981a,Plaintiffhassufferedeconomicinjuries,lossofearnings,

        mentalanguish,Iossofdignity,IossofenjoymentofIife,Iossofprofessional

        expectations,andotherintangible injuries.

  (ix) AsadirectresultoftheseveralDefendantstothisaction unlawful
        em ploym entpractices,discrim inatory actions,oractions causing disparate

        impacton relation to employmentpractices,Plaintiffhas been injured

        underUS Constitution and CivilRights Law s,and under Florida State Civil

        RightsIawsand otherconstitutionalprotections,asalleged in this

        docum ent.




  (VI) Relief:

    (i) Therefore,Plaintiffrequest:DeclaratoryRelief,Statutory,Com pensatory,
        and SupplementalReliefin thisaction forrelieffrom em ploym ent

        discrim ination oractions causing disparate im pactas they relate to

        em ploym entpractices,underthe follow ing provisions:

      (A)42U.S.C.1981.EqualrightsundertheIaw.

      (B)42U.S.C.1981a.Damagesincasesofintentionaldiscriminationin
        em ploym ent.A nd
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 26 of 32




     (C)2000e-2-UnlaM ulemploymentpradicesila),(h),(k).

     (Dlplaintiffalso claimsPunitivedamagesforstatutoryviolationsand
        constitutionalTortsofinterferencew ithfundam entaland constitutional

        guarantees.

     (E)...

   (ii) Plaintiffalso requestsDeclaratoryRelief,and furtherstatutoryorother

        properreliefw here available,jointly againstthe severalDefendantsto this

        action,included in attached Iistto this Com plaint underthe follow ing

        provisions-
                  .

     (A)42U.S.Code 1981.Equalrightsunderthelaw .

     (B)42U.S.Code 1982.Propelyrigh:sofcitizens.

     (E)42U.S.Code1983.CiviIad ionfordeprivationofrights.

     (D)42U.S.Eodeïlg8s.conspiracytointederewithcivilrights.

     (E)USConstitutionAmendmentsIV (Actionsamountingtoundueseizures);

        AmendmentV (ActionamountingtoDeprivationofPropertyand Rights

        withoutDueProcessliAmendmentIxiandAmendmentXlX (Equal

        Proted ionsofthe Laws).
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 27 of 32




     (F)Andwhereproper18 U.S.Code241.Conspiracyagainstrights;18U.S.Code
        242.Deprivation ofrights undercolorofIaw ;18 U.S.Code 245.Federally

        protected activities.

  (iii) Plaintiffdemandsrelief,asalleged inItems(.i)and (ii)above,to remedy
        these illegalacts and requests thatthe Honorable US DistrictCourtfor

        Southern District ofFlorida issue available and due processforrem ediation

        ofPlaintiffrights in this action forrelieffrom Em ploym ent Discrim ination

        Law sunderUS CivilRights;in Iine w ith the US CivilRights Law s and

        constitutionalprovisionsstated above.

   (iv) PlaintiffrequesttotheCourtforSDFLto adjudgeanddecree Defendants'

        conductIiable underUS Constitution,and CivilRights Law sas they relate to

        Em ploym ent Practices,underthe Iegaltheories discussed in paragraphs

        above and in line w ith Statutory Violations,and actions contrary to Florida

        State and US Constitutionalprotections and CivilRights Law sand defeating

        the purposeofthe EqualEm ploym entO pportunity Law sand US CivilRights

        Law s.

   (v) Petitionerrequeststhatthe honorableUS DistrictCourtSDFLEnjoin
        Defendants from continuing to engage in Discrim inatory,Tortious,

        Negligent,and Actionscausing Disparate Im pactasthey relate to
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 28 of 32




        Em ploym entPractices;and also actionscontrary to US CivilRights Law sand

        Constitutionalprovisions alleged above.

   (vi) Plaintiffalso requeststhattheUSDistrictCourtSDFLenjoinDefendantsin

        this action from engaging in any otherpracticesw ith the sam e purpose and

        effectas the challenged practices.

  (vii) PetitionerrequeststotheUSDistrictCourtsDFLto issue W ritofMandamus

        and InjunctivePreliminaryand PermanentRemedies when proper,to

        rem edy harm incurred due to their unlaw fulorw rongfulconductin relation

        w ith Defendantsto this action challenged Em ploym ent Practices,so to

        avoid furtherharm ,and restitute Petitioner'sinterestsunderUS Law sand

        Constitution.

 (viii) Plaintiffappliestothe USDistrictCourtSDFl-forPrejudgmentReliefinthis

        action forrelieffrom Em ploym entDiscrim ination practices,againstSeveral

        Defendants,inanamountof$250,000.00.10remedyPetitionercurrent

        em ergency situation facingfinancialdistress,hom elessness, and continuing

        risksofirreparableinjury.

  (ix) Plaintiffrequestsreliefforasum certain asexplained inSection(IV)The

        AmountinControversyabovefor:$8,500,000.00.
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 29 of 32




   (x) Plaintiffrequestsreliefintheform ofPunitivedamagesforstatutory
        violations and constitutionalTorts ofinterference w ith fundam entaland

        constitutionalguarantees;and any otherproperreliefthis Courtconsiders

        adequatejointlyagainsttheSeveralDefendantstothisactionforrelief

        from Em ploym entDiscrimination practicesdue to Ioss ofenjoymentofIife,

        abridgem entofintellectualexpectations, m entalanguish,Ioss ofdignity,

        and otherintangible injuries.Defendants'actionsclearly and convincingly

        show eitherIntentionalorPlainly Discrim inatory practices orconduct,in

        relation w ith their Em ploym ent Practices;actions in totaldisregard or

        reckless disregard of EqualEm ploym entO pportunity Law sand US Civil

        Rights Law sand m entioned US Constitution provisions;orActions causing

        Disparate lm pact;w ith directlink to econom ic harm s,and harm sto

        plaintiff'sinterests,business,life,and plaintiff'sfundam entalrights.

  (xi) Plaintiffrequesttothe USDistrictCourtSDFLforaCertificationof
        Em ergency due to Plaintiffcurrentdistress,financialhardship,and

        hom elessness.

  (xii) Plaintiffdemandsdamagesdueto PersonalInjuryandDisabilitynomatter
        how tem porary,facilitated byaIIofthe actions pleaded;condition

        precedent.
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 30 of 32




 (xiii) Plaintiffrequestscom pensationforreasonable costsassociated withthe
        prosecution ofthe action.
 (xiv) Plaintiffseeksreasonableattorney'sfees.
  (xv) PetitioneralsorequestsaIIotherrelief,prelim inary,injunctive,declaratory,
        thatthishonorableCourtconsidersisjustandproperand thataggrieved
        Plaintiffis entitled to.




     1. Petitioner,in Iine w ith thisaction being related and ancillary to other
        pending actionsand claim s forrelief attem pted to be setoutin related
        cases,applies to this honorable courtfora certification ofcom plex
        Iitigation since the action is Iikely to involve com plicated Iegalorcase
        managementissuessuchas:(1)Iegalissuesthatareinextricably
        intertwined;(2)coordinationwith relatedactionspendingin oneormore
        courtsinothercounties,states,orcountries,orinafederalcourt;(3)
        m anagem entat trialofa Iarge num berofparties,experts,attorneys,or

        exhibits;(4)otheranalyticalfactorsidentified bythecourtorapartythat
        tend to com plicate com parable actionsand w hich are Iikely to arise in the
        contextoftheaction;and (5)amongthelatterpendingIitigationagainst
        num erous partiesdue to Violation ofUS AntitrustLaw s.Ultim ately the
        action mayrequireextensivejudicialmanagementtoexpedite theaction,
        keepcostsreasonable,orpromotejudicialefficiency.
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 31 of 32




  (VIl) Based ontheforegoingfacts,authoritiesandIegalconstructionsand
         interpretations,Plaintiff,JoelA .Horta Suarez,respectfully subm its that
         reliefshallbe granted forthe properdispositions ofclaim s asserted and
        servethe interestofjustice.JoelA.HortaSuarezalso requeststothis
         honorable CourtUS DistrictCourtSDFLtO be restituted in his rights,
         propertyand interests as asserted.

 (VIII) CertificationandClosing.OATH :
      Underpenaltiesofperjuryifthismotion isfoundto befrivolousormadein
      bad faith,Icertify that 1understand the contents ofthe foregoing m otion,that
     the facts contained in the m otion are true and correct,and thatIhave a
      reasonable beliefthatthe m otion is tim ely filed.UnderFederalRule ofCivil
      Procedure 11,by signing below ,Icertifyto the best ofm y know ledge,

     information,andbeliefthatthispetition:(1)isnotbeing presented foran
     im properpurpose,such asto harass,cause unnecessary delay,orneedlessly

     increase thecostofIitigation;(2)issupportedby existing Iaw orby a
     nonfrivolousargumentforextending,modifying,orreversingexisting Iaw;(3)
     the factualcontentionshaveevidentiary supportor,ifspecifically so identified,
     w illIikely have evidentiary supportaftera reasonable opportunity forfurther

     investigation ordiscovery;and (4)the com plaintotherwisecom plieswiththe
     requirem entsofRule 11.

     Icertify thatthis m otion does notduplicate previous m otionsthathave been
     disposed ofby the court.Ifurthercertifythat Iunderstand English and have
     read the foregoing m otion.
Case 1:21-cv-23296-DPG Document 1 Entered on FLSD Docket 09/13/2021 Page 32 of 32




     A .Signature ofAttorney orunrepresented party.

     lagree to provide the Clerk's Officew ith any changesto m y addressw here
     case-related papersm ay beserved.Iunderstand thatm yfailure to keep a
     currentaddressonfile w ith the Clerk'sOffice m ayresultin the dism issalofm y
     Case.


                                                                ',
                                                                h
                                                                h
                                                                 $t                    .,
                                                                     r

    DateofSigning: 09/09/2021 Si nat r ofAtt rne or f-re resented ar
                                                        l

                                                    oeI . rtaSuarez.(PrintedName)
                                                            '-#*''*****
                                                    .

                                                                                      PO BOX 145055.
                                                h
                                        . ..-
                                                               .                M iam i,Florida.33134.

                                                                                               (Address)
                                                                          hortasuarezioela@ gm ail.com

                                                                                      (E-mailAddress)
                                                                                            786-530-2082

                                                                                  (TelephoneNumber)
